Case 8:18-cv-02869-VMC-CPT Document 134-5 Filed 10/22/19 Page 1 of 10 PageID 2900




                EXHIBIT "D"
           &DVH'RFXPHQW3DJHRI
Case 8:18-cv-02869-VMC-CPT   Document 134-5 Filed 10/22/19 Page 2 of 10 PageID 2901




           19-3272       
                            
                   _____________________________________
                   U.S. SECURITIES AND EXCHANGE COMMISSION,

                                                                 Plaintiffs - Appellees,

                                       — V. —

                         ALPINE SECURITIES CORPORATION,

                                                     Defendant – Appellant.
                    _____________________________________
                   ON APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK IN CASE NO. 17 CV 4179


                    DECLARATION OF CHRISTOPHER DOUBEK



                                              MARANDA E. FRITZ
                                              THOMPSON HINE LLP
                                              335 MADISON AVENUE, 12TH FLOOR
                                              NEW YORK, NY 10017
                                              212-344-5680
                                              MARANDA.FRITZ@THOMPSONHINE.COM
           &DVH'RFXPHQW3DJHRI
Case 8:18-cv-02869-VMC-CPT   Document 134-5 Filed 10/22/19 Page 3 of 10 PageID 2902



        I, Christopher Doubek, pursuant to 28 U.S.C. § 1746, declare under penalty

  of perjury under the laws of the United States of America that the following

  statements are true and correct:

        1.     I am a resident of Salt Lake County, Utah, am over 18 years of age,

  and make the statements herein based on my personal knowledge.

        2.     I am currently the Chief Executive Officer (“CEO”) and Chief

  Compliance Officer of Alpine Securities Corporation (“Alpine”), having been

  recognized by FINRA to hold that position.

        3.     I, along with the other officers of Alpine, manage and oversee the

  operations of Alpine.

        4.     Since assuming the position of CEO, I have familiarized myself with

  the history of Alpine’s business and its present financial circumstances.

        5.     I am familiar with the action brought by the Securities and Exchange

  Commission (“SEC”) against Alpine, including the issues concerning Alpine’s

  financial condition the detailed information that Alpine provided to the district

  court in response to the SEC’s request for a civil monetary penalty against Alpine.

        6.     In response to the SEC’s motion for remedies, Alpine filed a detailed

  declaration from its current Chief Financial Officer (“CFO”) David Brant. A full

  copy of Mr. Brant’s Declaration is found at Dkt. 203-1.

        7.     In Mr. Brant’s Declaration, he explained the financial information that


                                            1
           &DVH'RFXPHQW3DJHRI
Case 8:18-cv-02869-VMC-CPT   Document 134-5 Filed 10/22/19 Page 4 of 10 PageID 2903



  Alpine, as a registered broker-dealer, is required to file with the SEC. Section 17 of

  the Securities Exchange Act, Rule 17a-10(a)(1) (17 CFR § 240.17a-10), requires

  that all broker-dealers who are registered with the SEC to complete and submit

  SEC Form X-17A-5 Part II on a monthly basis and submit SEC Form X-17A-5

  Part III on an annual basis. The annual Part III must be audited by an independent

  public accountant and include the accountant’s opinion on the financial statements.

  The auditor must be a member of and in good standing with the Public Company

  Accounting Oversight Board. See Brant Decl., at ¶ 3 [Dkt. 203-1].

        8.     Form X-17A-5 Part II, the Financial and Operational Combined

  Uniform Single Report (“FOCUS Report”), presents a combination of the financial

  and operational health of a broker-dealer who is registered with the SEC. Part II of

  each monthly FOCUS Report includes Alpine’s “Statement of Financial

  Condition,” which outlines, among other things, Alpine’s assets, liabilities,

  ownership equity, computation of capital, computation of basic net capital

  requirements, computation of aggregate indebtedness, computation of alternate net

  capital requirement, statement of income and loss, and formula for determination

  of customer account reserve requirements of brokers and dealers. Id. at ¶ 4.

        9.     Also, pursuant to Section 17 of the Securities Exchange Act and Rule

  17a-5, Alpine is required to submit an annual audited financial report. Alpine

  submits this annual report to, among others, the SEC, FINRA, SIPC, NSCC,


                                            2
           &DVH'RFXPHQW3DJHRI
Case 8:18-cv-02869-VMC-CPT   Document 134-5 Filed 10/22/19 Page 5 of 10 PageID 2904



  Alpine’s Board of Directors, and Alpine’s key vendors, including Alpine’s

  settlement bank. A non-confidential version of this annual report is made publicly

  available. Id. at ¶ 5.

         10.    Attached as Exhibit A to Mr. Brant’s Declaration was a copy of

  Alpine’s most recent confidential audited financial report for fiscal year 2018

  (October 1, 2017 through September 30, 2018) (the “2018 Audit Report”). Id. at ¶

  7.

         11.    Mr. Brant submitted additional details regarding the 2018 Audit

  Report and Alpine’s financial condition. Id. at ¶¶ 8-9.

         12.    The 2018 Audit Report and Alpine’s FOCUS Reports also state

  Alpine’s excess net capital. Net capital requirements, addressed in Exchange Act

  Rule 15c3-1, establish minimum amounts that a firm must maintain in order to be

  permitted by the SEC to continue to purchase or sell securities. Alpine operates

  under the “Alternative Method” of its net capital requirement pursuant to which the

  SEC and FINRA require the greater of $250,000 or 2% of Aggregate Debits per

  Rule 15c3-3. To satisfy that requirement, Alpine is at all times required to

  maintain $250,000 to comply with its net capital requirements. It is also

  periodically subject to additional requirements including an “Early Warning”

  threshold amount (120% of the minimum) which brings the total capital

  requirement to $300,000. Id. at ¶ 10.


                                            3
           &DVH'RFXPHQW3DJHRI
Case 8:18-cv-02869-VMC-CPT   Document 134-5 Filed 10/22/19 Page 6 of 10 PageID 2905



        13.    In addition to those net capital requirements, Alpine is required by the

  National Securities Clearing Corporation (“NSCC”) to maintain substantially more

  capital to be permitted to provide clearing and settlement services and function as a

  clearing firm for its correspondent firms. Alpine is a clearing broker member in

  good standing of the NSCC and a Depository Trust Company (“DTC”) participant

  and must use the NSCC’s services to settle almost all of its trades. In order to

  remain a member of NSCC and have access to NSCC’s essential clearing and

  settlement services, NSCC recently increased Alpine’s deposit requirement so that

  it was required to have on deposit at NSCC more than $2 million. Id. at ¶ 11.

        14.    Schedule I to the 2018 Audit Report shows the computation of

  Alpine’s excess net capital and alternative net capital requirements. Id. at ¶ 12

  (citing to the 2018 Audit Report, at p. 13, Ex. A).

        15.    Alpine’s excess net capital is also stated on page 6 of each monthly

  FOCUS Report. Mr. Brant’s Declaration attached as Exhibits B-1 through B-19

  copies of each monthly FOCUS Report from October, 2017 through April, 2019 –

  encompassing the period covered by the 2018 Audit Report, and each FOCUS

  Report since that time until April 2019, the most recently filed FOCUS Report. Id.

  at ¶ 13 (Exs. B-1 through B-19 attached thereto).

        16.    Mr. Brant explained that, over the last two years, on average, Alpine

  has held excess net capital in the amount of approximately $1,500,000. Id. at ¶ 14.


                                            4
           &DVH'RFXPHQW3DJHRI
Case 8:18-cv-02869-VMC-CPT   Document 134-5 Filed 10/22/19 Page 7 of 10 PageID 2906



         17.     Mr. Brant stated that Alpine had, at the time of his Declaration (June

  10, 2019) approximately $1,800,000 in excess net capital, higher than its historical

  average over the last two years, and higher than $1,043,267 – the amount listed at

  the time of the 2018 Audit Report. Id. at ¶ 15.

         18.     Mr. Brant also explained that, given Alpine’s financial condition and

  the net capital and deposit requirements, any penalty in excess of approximately

  $800,000.00 would force Alpine out of compliance with its net capital and deposit

  requirements and would result in the firm being unable to continue its operations.

  Id. at ¶ 18.

         19.     Mr. Brant testified that he explored means of obtaining financing that

  would enable Alpine to continue in business even if a penalty were imposed that

  put Alpine out of compliance with its net capital requirements. Mr. Brant

  confirmed that, given Alpine’s current circumstances, funding is simply not

  available. It is likely that annual profits from the business, after payment of

  applicable taxes, will remain at or below the level of approximately $2 million, and

  Mr. Brant had been advised by potential third party lenders and those who have an

  interest in the business that they are unable to inject additional funds into the

  business in the face of a penalty that renders the business unprofitable and

  jeopardizes its continuing operations. Mr. Brant confirmed, therefore, that a




                                             5
           &DVH'RFXPHQW3DJHRI
Case 8:18-cv-02869-VMC-CPT   Document 134-5 Filed 10/22/19 Page 8 of 10 PageID 2907



  penalty that forces it out of compliance with net capital will end the business. Id. at

  ¶ 21.

          20.   The details of Alpine’s financial condition were included in Alpine’s

  Memorandum in Opposition to the SEC’s Motion for Remedies, found at Dkt. 205,

  pp. 60-62.

          21.   The district court has nonetheless ordered Alpine to pay a

  $12,000,000 penalty. As is clear from Mr. Brant’s Declaration and Alpine’s

  financial documents, including the 2018 Audit Report and monthly FOCUS

  Reports, Alpine does not have the ability to pay a penalty in the amount of

  $12,000,000 nor is it able to secure a bond.

          22.   I can also confirm that Alpine’s financial condition has further

  deteriorated since the submission of Mr. Brant’s Declaration to the district court.

          23.   The SEC’s case against Alpine has substantially and negatively

  affected Alpine’s relationships with its customers and its counterparties. For

  example, Alpine’s competitors have been contacting Alpine’s customers and

  predicting the demise of the firm as a way to draw these customers away from

  Alpine.

          24.   Also, as explained in Mr. Brant’s Declaration, NSCC has

  continuously increased the fees and deposits required for microcap transactions to

  the point where the volume of transactions that can be conducted by Alpine is


                                             6
           &DVH'RFXPHQW3DJHRI
Case 8:18-cv-02869-VMC-CPT   Document 134-5 Filed 10/22/19 Page 9 of 10 PageID 2908



  dramatically reduced. This factor has not changed since the filing of Mr. Brant’s

  Declaration and has also become worse. I have been in communication with

  representatives of NSCC who have cited this case as a reason why it is imposing

  on Alpine deposit requirements, based on criteria associated with their credit risk

  parameters, that are literally double the amount required of similar firms

  conducting similar transactions.

        25.    Since the filing of Mr. Brant’s Declaration, Alpine has also lost its

  line of credit with Alpine Securities Holding Corporation which was terminated by

  its lender, further impacting Alpine’s ability to trade and thereby generate revenue.

        26.    Thus, Alpine is facing enormous financial challenges and is currently

  operating at a loss. Alpine presently has capital of approximately $2 million, all of

  which is committed to the net capital and the deposit requirements that enable it to

  conduct its business, i.e., clearing and settlement of trades.

        27.    For the same reasons, Alpine has been unable to arrange for a bond

  for this appeal because Alpine does not possess and cannot pledge assets required

  to secure the bond.

        28.    Given the relatively small size of the firm, the fact that it is already

  financially struggling, that its business has been substantially reduced, and that its

  compliance and legal costs continue to increase, Alpine does not have and cannot

  access capital to pay or secure a bond for penalty amount of $12,000,000 and


                                             7
           &DVH'RFXPHQW3DJHRI
Case 8:18-cv-02869-VMC-CPT   Document 134-5 Filed 10/22/19 Page 10 of 10 PageID 2909



   therefore asks that the Court issue a stay of the judgment so that Alpine can

   continue to operate as this Court considers the issues ppresented on this appeal.
                                                                              pp

   Dated: October 10, 2019

                                                 ____
                                                    _________________
                                                                    ___________
                                                                              __
                                                 ______________________________
                                                 Christopher Dou
                                                             Doubek
                                                               ubek




                                             8
